Citation Nr: 1138416	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-40 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on February 24 and 25, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination of the Medical Administration Services (MAS) of a Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.  The Veteran testified before the undersigned Veterans Law Judge in February 2011; a transcript of this hearing is associated with the duplicate Combined Health Record (CHR).


REMAND

The Veteran is seeking payment or reimbursement from VA concerning medical expenses incurred for services rendered at Englewood Community Hospital (ECH) on February 24 and 25, 2009.  Records reflect that the Veteran presented for care at the ECH emergency treatment on February 23, 2009, at the recommendation of a VA physician, but without prior VA authorization, and that he was admitted to the hospital following evaluation.  In May 2009, the VA approved payment for emergency department services rendered at ECH on February 23, 2009, but denied payment or reimbursement for hospital services rendered on February 24 and 25, 2009, on the basis that the Veteran was stable enough for transfer to a VA medical facility on such dates and there was nothing to indicate that a VA medical facility was not feasibly available.  

The February 25, 2009, discharge summary reflects that the treatment rendered at ECH on February 23 to 25, 2009, was for acute congestive heart failure.  Such information is relevant to the current appeal because the Veteran is in receipt of service-connected compensation benefits for coronary artery disease, status post-coronary artery bypass graft, effective August 18, 2008.  Section 1728 of Title 38 of the United States Code provides general authority for reimbursement for the customary and usual charges of emergency treatment furnished in a non-VA facility to those veterans where such treatment was rendered for an adjudicated service-connected disability.  38 U.S.C.A. § 1728(a)(1) (West 2002 & Supp. 2010).  

Relevant to this appeal, the Veteran has already met several of the necessary criteria for reimbursement.  That is, it has been already determined by the VA that the care sought on February 23, 2009, was rendered in a medical emergency and that an attempt to use a VA medical facility on such date was not reasonable.  See 38 U.S.C.A. § 1725(f)(1) (West 2002 & Supp. 2010); see also 38 U.S.C.A. § 1728(c).  As for whether the Veteran's condition had stabilized as of February 24 and 25, 2009, the CHR contains a June 2009 opinion by a VA physician that the Veteran was stable enough for transfer to Bay Pines VA Medical Center (VAMC) following release from the emergency department.  This opinion was based on a review of the clinical records from the time of hospitalization; the physician noted that records showed 96 percent oxygen saturation on room air, stable vital signs, and normal sinus rhythm.  In addition to this opinion, contemporaneous medical evidence reflects that the Veteran was expressly noted not to be in any acute distress and that he was admitted to the intermediate intensive care unit.  Furthermore, while physician's orders and nursing notes demonstrate regular EKGs and oxygen therapy, such records also indicate that the Veteran was up and walking short distances on February 24, 2009.  Under such circumstances, it appears that the Veteran's condition was not so unstable that transfer to another medical facility would not be safe.  

Given the above circumstances, the central inquiry in this case is therefore whether a VA medical facility - namely, the Bay Pines VAMC - was either capable of or willing to accept a transfer of the Veteran to its facility.  See id.  Initially, the Board observes that the current record does not contain any information regarding whether the Bay Pines VAMC had a bed available on February 24 and/or 25, 2009, in the appropriate department such that it was capable of accepting a transfer from ECH.  As this information is highly relevant to the appeal, a remand is necessary to obtain it.  See 38 U.S.C.A. § 5103A (West 2002).  

Additionally, the Board concludes that the Veterans Health Administration (VHA) should contact both ECH and Bay Pines VAMC for any administrative records pertaining to a possible request for transfer.  Here, the Veteran's wife testified in February 2011 that she contacted the VA to request information regarding hospitalization and possible transfer on the day of the Veteran's admission.  She stated, however, that she was told that the VA could only deal with the private medical facility.  It is not clear whether this conversation was documented.  Additionally, contemporaneous clinical records indicate that ECH contacted the VA upon admission regarding the Veteran's hospitalization and to request copies of his medical records.  Unfortunately, there is no indication as to whether transfer of the Veteran to a VA medical facility was discussed during such contact.  

Absent information regarding whether a bed was available at the Bay Pines VAMC or clear documentation regarding possible contacts between the Veteran's wife and Bay Pines VAMC or ECH and Bay Pines VAMC, the Board finds the current record to be incomplete for adjudication purposes.  As such, a remand is necessary to obtain information that will aid the Board in determining whether a VA facility was capable and willing to accept transfer of the Veteran on February 24 and/or 25, 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Bay Pines VAMC for information regarding whether a bed was available in its facility on February 24 and 25, 2009, in the appropriate department/unit for the Veteran.  Any requests for information should be clearly documented in the CHR, including any responses.  

2.  Contact Bay Pines VAMC for any administrative records (possibly contained in treatment notes) regarding whether the Veteran's wife or ECH contacted the VA to discuss a possible transfer to its facility.  Any requests for information should be clearly documented in the CHR, including any responses.  

3.  Contact ECH for any administrative records regarding whether it contacted the VA during the Veteran's treatment and hospitalization to discuss a possible transfer to its facility.  Any requests for information should be clearly documented in the CHR, including any responses.  

4.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the Veteran's claim.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

